Citation Nr: 0030566	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-14 735	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total disability rating on the 
basis of convalescence, beyond February 1, 1999, following 
surgery for treatment of a service-connected disability on 
December 22, 1998.  

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1978 with four additional months of active service 
prior to that time.  He was discharged on account of physical 
disability which rendered him unfit for service.

The veteran's appeal pertaining to the issue of entitlement 
to a total disability rating on the basis of individual 
unemployability due to service-connected disabilities has 
been before the Board of Veterans' Appeals (Board) twice 
previously.  While the issue was in remand status, the 
veteran perfected a new appeal regarding the issue of 
entitlement to a temporary total disability rating on the 
basis of convalescence following surgery on December 22, 
1998, beyond January 31, 1999, for treatment of a service-
connected disability.  For purposes of judicial and 
administrative efficiency, both appeals will be addressed 
herein.

Appellate consideration of the issue of entitlement to a 
total disability rating on the basis of individual 
unemployability due to service-connected disabilities will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.

In May 2000, the veteran submitted a claim for entitlement to 
a temporary total disability rating for hospitalization based 
upon admission to a VA hospital in April 2000.  This claim 
was denied by rating decision of July 2000 and the veteran 
has not expressed disagreement with this decision.



FINDINGS OF FACT

1.  The veteran failed to report for a VA examination 
scheduled in part to determine entitlement to the benefit of 
extension of a temporary total disability rating.

2.  There is no evidence indicating the veteran had severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches with 
regular weight-bearing prohibited as of February 1, 1999.


CONCLUSION OF LAW

Extension of the temporary total disability rating for 
convalescence beyond February 1, 1999, is not warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655, 4.30 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he should receive a temporary total 
disability rating for convalescence following surgery for 
treatment of a service-connected disability on December 22, 
1998. 

Temporary total disability ratings for convalescence are 
regulated by 38 C.F.R. § 4.30.  This section provides that 
temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from 
the first day of the month following hospital discharge when 
treatment of a service-connected disability results in:  (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence.  (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.

Review of the record shows that the veteran underwent a left 
L5-S1 hemilaminectomy and microdiskectomy to relieve symptoms 
of lumbar radiculopathy at a VA hospital on December 22, 
1998.  According to the operation report, he tolerated the 
procedure well.  He was discharged from the hospital the 
following morning.  The discharge instruction sheet reflects 
that the veteran was not to return to work and was to avoid 
driving and heavy lifting, as well.  The same sheet reflects 
that he was to be re-evaluated during a neurosurgery 
appointment February 1, 1999.

By rating decision of January 1999, the RO assigned a 
temporary total rating effective from December 22, the date 
of the surgery until February 1, 1999, representing a period 
of approximately one month and one week.  The veteran 
contends a longer period of recovery was necessary and has 
perfected an appeal of this decision.  

Medical records reflect that the veteran was seen for 
evaluation of seizures on January 22, 1999, but apparently 
did not appear for his February 1 neurosurgery appointment.  
The next entry in the medical records pertains to other 
disabilities.  It is dated February 25 and reflects that the 
veteran had been in the county jail at some point during the 
interim time frame.  

The report of a May 1999 neurosurgical consultation reflects 
that the veteran reported having less leg pain than prior to 
the operation, but complained of occasional pain in his neck 
and of numbness in the fingers of his right hand.  He was 
instructed not to return to work until after the results of 
electromyography testing.  The request for electromyography 
testing and nerve conduction studies of the right hand and 
arm is attached.  The computerized treatment note reflecting 
the same consultation is also contained in the file.  
According to this note, the veteran's lumbar spine incision 
was well-healed.  He was walking with a cane, but was able to 
walk without the cane, with only a mildly antalgic gait 
noted.  The physician noted that the veteran was making a 
satisfactory recovery and would likely require approximately 
six months' recuperation from his lumbar disk surgery. 

In support of his claim, the veteran submitted two statements 
dated in May 1999 from a VA social worker to the effect that 
the veteran had been struggling significantly due to his 
medical problems and that he had been unable to supplement 
his VA compensation by working as a car service driver-
jitney.  It was the opinion of the social worker that he was 
debilitated to the point where he was unable to seek gainful 
employment.

The governing law and regulation are explicit in their 
language.  There is little flexibility involved in a grant of 
a temporary total disability rating for convalescence.  The 
record shows that the veteran underwent lumbar spine surgery 
which necessitated convalescence and he was told not to work 
after the surgery.  The RO's grant of approximately five 
weeks of a temporary total rating was proper and reflects 
this factual situation.  

However, the veteran was to be re-evaluated on February 1, 
1999, the same date the veteran's temporary total rating 
award was scheduled to terminate under the RO's grant.  
Unfortunately, he did not appear for that scheduled 
appointment.  As the temporary rating terminated on February 
1st, a rating of that nature could be viewed as most closely 
analogous to "any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for an 
increase," in the specific terms of the regulation governing 
adjudication when a veteran fails to report for a VA 
examination.  In such a case, 38 C.F.R. § 3.655(b) dictates 
that the claim shall be denied when the veteran fails to 
report for an examination without good cause.  

Based upon our review of the evidence, the Board is of the 
opinion that this result, the denial of the veteran's claim 
for extension of the temporary total rating, reached by the 
application of the terms of 38 C.F.R. § 3.655(b), is not 
inconsistent with the facts of the case.  The evidence shows 
that the veteran received treatment in January 1999 for other 
complaints.  It does not appear that he complained of back 
problems or of symptomatology associated with recovery from 
the surgery at that time.  Indeed, review of the record shows 
that he did not seek another appointment with the 
neurosurgeons until May 1999, when his main complaint was 
related to cervical spine symptomatology, rather than 
residuals of the lumbar spine surgery.  Although the 
neurosurgeon did note that the veteran would require a six 
month period of recuperation after the surgery, his specific 
instruction that the veteran should not return to work was 
related to the cervical spine symptomatology and the doctor's 
desire to await the results of cervical spine testing, rather 
than the veteran's recovery from the lumbar spine surgery.  

Furthermore, there is no evidence that the veteran had severe 
postoperative residuals of the type contemplated by the terms 
of 38 C.F.R. § 4.30.  He did not have residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches with regular weight-bearing prohibited 
subsequent to February 1, 1999.

The Board is cognizant of the written statements made by the 
VA social worker.  However, in balancing the opinion of the 
veteran's treating neurosurgeon, that the veteran should 
refrain from working until cervical spine testing was 
completed against that of a social worker with less medical 
training and familiarity with the veteran's physical 
condition, the Board cannot accord the social worker's 
opinion that the veteran was debilitated solely from the 
residuals of surgery more probative weight than that of the 
surgeon to the effect that the veteran had additional, 
cervical spine pathology which was not only unrelated to the 
lumbar spine surgery, but nonservice-connected as well.  





ORDER

Extension of the temporary total disability rating for 
convalescence beyond February 1, 1999, is denied.


REMAND

Evidence contained in the veteran's vocational rehabilitation 
file indicates that he may be in receipt of Social Security 
Disability benefits.

If the veteran is currently receiving disability benefits 
from the Social Security Administration (SSA), the VA has a 
duty to consider the same evidence considered by that agency 
in making any decision regarding entitlement to VA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from the SSA a 
copy of the decision awarding disability 
benefits, the records pertinent to the 
veteran's claim for Social Security 
disability benefits, as well as the 
medical records relied upon concerning 
that claim.  38 U.S.C.A. § 5106. 

2.  After the development requested above 
has been completed, the RO should again 
review the record.  Any further 
evidentiary development deemed necessary 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


